IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


SHELLEY PUCHALSKY,                         :
                                           :
            Plaintiff,                     :
                                           :       C.A. No: K21C-11-038 JJC
                                           :
             v.                            :
                                           :
ADVANCED PLASTIC                           :
SURGERY CENTER, P.A.,                      :
AND DR. LAWRENCE D.                        :
CHANG, M.D., P.A.,                         :
                                           :
             Defendants.                   :
                                           :
                                           :

                               Submitted: January 4, 2022
                               Decided: January 10, 2022

                                        ORDER

                         Upon Review of the Affidavit of Merit –
                                   COMPLIANT

      This matter involves a healthcare negligence suit filed by Plaintiff Shelley
Puchalsky against Defendants Advanced Plastic Surgery Center, P.A. and Dr.
Lawrence D. Chang, M.D., P.A. (collectively “Defendants”). Plaintiff alleges
negligent medical care arising from plastic surgery treatment to her nose and
forehead following a running accident. Specifically, Ms. Puchalsky alleges that
Advanced Plastic Surgery Center and Dr. Chang are liable for negligent post-
operation treatment, or the lack thereof, by the medical staff at the facility as directed
by Dr. Chang. Defendants have filed a motion requesting an in camera review of
Ms. Puchalsky’s affidavit of merit to determine whether it complies with 18 Del. C.
§§ 6853(a)(1) and (c) as to both Defendants.
      In Delaware, a medical negligence lawsuit must be filed with an affidavit of
merit as to each defendant, signed by the expert, and accompanied by the expert’s
curriculum vitae.1 As a general matter, an affidavit that tracks the statutory language
complies with the statute.2
      The expert signing the affidavit must be licensed to practice medicine as of
the date of the affidavit and engaged in practice in the same or similar field of
medicine as the defendant in the three years immediately preceding the alleged
negligence.3 The affidavit must also recite that reasonable grounds exist to believe
that each defendant was negligent in a way that caused the plaintiff’s injuries.4
While the affidavit of merit must be filed under seal, a defendant may request the
Court to review it in camera to ensure that it complies with the statute’s
requirements.5
      As requested, after an in camera review of the affidavit of merit and the expert
witness’s curriculum vitae, the Court finds:
      1. The expert signed the affidavit.
      2. The expert attached a current curriculum vitae.
      3. The expert is currently licensed to practice medicine.
      4. The expert is board certified in facial plastic and reconstructive surgery.
      5. The expert has been treating patients in the same field of medicine as the
          Defendants for over three years, including the three years immediately


1
  Flamer v. Nanticoke Memorial Hospital, 2020 WL 113911, at *1 (Del. Super. Jan. 9, 2020)
(quoting 18 Del. C. § 6853(a)(1) & (c)).
2
  Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011).
3
  Flamer, 2020 WL 113911, at *1 (quoting § 6853(c)).
4
  Id.
5
  Id. at *1 (quoting § 6853(d)).

                                            2
         preceding the alleged negligent conduct.       Namely, the affidavit and
         accompanying curriculum vitae specifically reference the expert’s
         experience in plastic surgery, as the medical director of a facial plastic
         surgery medical group.
      6. The expert recites and specifically lists the reasonable grounds to believe
         that both Defendants breached the applicable standard of care as it related
         to Ms. Puchalsky’s treatment, and that the breach was a proximate cause
         of her injuries.
      Therefore, the affidavit of merit complies with 18 Del. C. §§ 6853(a)(1) and
(c) as to the allegations involving both Advanced Plastic Surgery Center and Dr.
Chang’s treatment of Ms. Puchalsky. While one defendant is a plastic surgery
center, the Court concludes that based on the doctor’s recited experience in plastic
surgery, he or she has experience in a similar filed of medicine as both Defendants
for more than three years immediately preceding the alleged negligence. The Court
finds, as to both Defendants, that the affidavit of merit is COMPLIANT.


      IT IS SO ORDERED.


                                                   /s/ Jeffrey J Clark
                                                     Resident Judge




Via File & Serve Express




                                         3